Citation Nr: 1411144	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-03 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (initial) rating for degenerative changes of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee condition, to include as secondary to the service-connected degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The March 2007 Rating Decision granted the Veteran's claim for service connection for degenerative changes in the left knee, evaluated at 10 percent disabling, effective from July 21, 2006, and denied the Veteran's claim for service connection for a right knee condition.  The Veteran filed a Notice of Disagreement (NOD) in April 2007, which indicated that he was contesting all of the issues listed on the Rating Decision.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in June 2007.  The Veteran filed a timely Substantive Appeal, VA Form 9, in February 2008.  The RO issued a Supplemental SOC in May 2009.  The appeal was sent to the Board and was remanded in December 2009, after which the RO supplied a Supplemental SOC in September 2010.  The Board again remanded the case in February 2011, and a second Supplementary SOC was issued in August 2012.  

The issue of entitlement to service connection a back condition, to include as secondary to the service-connected degenerative changes of the left knee, has been raised in the Veteran's April 2007 NOD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for an increased (initial) rating for the service-connected degenerative changes of the left knee and service connection for a right knee condition.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Veteran sought treatment for left knee pain in service.  Additionally, the Veteran has stated in treatment records dated from 2004 that he has a history of bad knees on both sides.  He was also involved in two motor vehicle accidents after service: one in 1992 and another in August 2002.  After the first accident, the Veteran had arthroscopic surgery performed on the left knee.  He subsequently received cortisone shots, which he said helped to relieve pain in that knee.  In August 2002, the Veteran was involved in another motor vehicle accident, during which he "banged his knee."  (See October 2004 private treatment record.)  The Veteran stated that his knee pain was worse after that time.  Private treatment records from that time show that the Veteran's private physician diagnosed the Veteran with tricompartmental traumatic osteoarthritis, and stated that the Veteran's previously "moderate to severe" osteoarthritis was exacerbated by the motor vehicle accident.  (See November 2004 private treatment record.)  Then, in February 2005, the Veteran underwent a total knee replacement of his left knee.

The record evidence contains a February 2007 VA opinion report, which concluded that it is less likely than not that there is a relationship between the total left knee replacement and the Veteran's earlier injury during service.  However, the February 2007 VA opinion does not address the question of whether the service-connected degenerative changes of the left knee contributed in any way to the total left knee replacement, especially in light of the November 2004 statement from the Veteran's treating physician noted above.  Thus, a remand for a medical opinion is necessary to determine whether the Veteran's total left knee replacement resulted solely from an intercurrent cause, namely, the motor vehicle accident; or, whether the Veteran's total left knee replacement resulted from the cumulative effect of both the service connected degenerative changes of the left knee and the injury from the post-service automobile accidents.

At this point, the evidence is insufficient for the Board to rate the Veteran's service-connected degenerative changes of the left knee in light of the injury incurred in the motor vehicle accidents.  The Board notes that the RO granted service connection for the degenerative changes in his left knee, but not for the left total knee replacement.  The RO cited the motor vehicle accidents as an intercurrent cause that led to the total left knee replacement, and thus, declined to grant service connection for it.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As indicated above, if the examiner finds that the motor vehicle accidents were the sole causative factors for the Veteran's total left knee replacement, the Board also seeks clarification, to the extent possible, as to which symptoms can be attributed solely to the Veteran's service-connected left knee degenerative changes and which symptoms can be attributed solely to the total left knee replacement.  Thus, in light of the foregoing, the Board believes that a medical opinion is also needed to distinguish which left knee symptomatology results from the Veteran's service-connected degenerative changes of the left knee, rather than from his total left knee replacement.

Additionally, the Board observes that remand is required before the Board can adjudicate the Veteran's claim for service connection for a right knee condition, to include as secondary to the service-connected degenerative changes of the left knee.  The most recent VA examiner's opinion (in May 2012) provides the rationale that "the veteran developed a leg length discrepancy after the left total knee replacement which most likely has contributed to altered gait biomechanics."  The VA examiner went on to state that "[t]his could subsequently have resulted in triggering a degenerative cascade on the right knee."  If the service connected left knee degenerative changes can be disassociated with the total left knee replacement, as discussed above, the Board seeks whether the right knee condition was aggravated by the service-connected degenerative changes of the left knee.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses, and approximates dates of treatment of all health care providers, both VA and private, who have treated him for his left and right knees since 2012.  After securing any necessary releases, the RO should obtain any outstanding records properly identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  If any properly identified records are requested and unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  The RO must schedule the Veteran for a VA examination.  The RO shall forward the Veteran's entire claims file, including the Veteran's service treatment records and a copy of this REMAND to a VA examiner to conduct a joints examination for the questions posited.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

a.  After completing the above, the examiner shall provide an opinion as to following: (1) whether the Veteran's left total knee replacement results solely from the post-service injury sustained in the motor vehicle accidents; or (2) whether the left total knee replacement results from the cumulative effect of both the service-connected degenerative changes of the left knee and the injury sustained in the motor vehicle accidents.

b.  If the examiner finds that the injury sustained in the motor vehicle accident is the sole cause of the left total knee replacement, the examiner is asked to identify and distinguish the symptoms and impairment attributable solely to the Veteran's service-connected left knee degenerative changes from those attributable solely to the left total knee replacement.  

If the examiner finds that it is not possible to separate the symptoms and impairment attributable to the Veteran's service-connected left knee degenerative changes, from the symptoms and impairment attributable the left total knee replacement, he (or she) should annotate this conclusion in the examination report.

c.  In the event that the examiner can separate the intercurrent injury sustained in the motor vehicle accidents and the left total knee replacement from the service-connected left knee degenerative changes, he (or she) must provide an opinion as to the following: is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee condition, to include osteoarthritis, was aggravated (i.e., permanently worsened beyond its natural progression) by the service-connected left knee degenerative changes?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case. 

3.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


